Citation Nr: 0815884	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  99-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease.

2.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness.

3.  Entitlement to service connection for joint pain, to 
include pain in the right wrist and left shoulder and 
weakness in the lower extremities alternatively claimed as 
residuals of an electric shock and as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to April 1963 
and from November 1990 to May 1991, to include service in 
Southwest Asia from January 10, 1991, to March 27, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action by the 
New York, New York regional office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
Hodgkin's disease; claimed as cancer due to undiagnosed 
illness and for residuals of electric shock; claimed as 
fatigue and joint pain including shoulder pain, right wrist 
disability, and lower extremity disability claimed as due to 
undiagnosed illness.  In September 1999 the veteran appeared 
and gave testimony before a hearing officer at the RO.  A 
transcript of this hearing is of record. 

This appeal was previously before the Board in March 2005, 
but was remanded for additional development.  


FINDINGS OF FACT

1.  Hodgkin's disease was not shown during service or until 
many years after discharge from service, and that disease is 
not related to active service. 

2.  The veteran's complaints of fatigue have been attributed 
by qualified medical opinion to diabetes, coronary artery 
disease, and hypertension.

3.  The veteran's complaints of joint pain have been 
attributed by qualified medical opinion to diabetic 
neuropathy and lumbar spondylosis and carpal tunnel syndrome.

4.  Hypertension and carpal tunnel syndrome were not 
demonstrated until years after the veteran's first period of 
active service and are unrelated to that service.

5.  There is clear and unmistakable evidence to show that 
current hypertension and carpal tunnel syndrome existed prior 
to the veteran's entry into his second period of service, and 
that it was not aggravated during this service.  

6.  Hypertension and carpal tunnel syndrome were not 
demonstrated until years after the veteran's first period of 
active service and are unrelated to that service.

7.  There is clear and unmistakable evidence to show that 
current hypertension and carpal tunnel syndrome existed prior 
to the veteran's entry into his second period of service, and 
that it was not aggravated during this service.  


CONCLUSIONS OF LAW

1.  Hodgkin's disease was not incurred due to active service, 
nor may it be presumed to have been incurred due to active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 

2.  Fatigue, claimed as due to undiagnosed illness, was not 
incurred or aggravated due to active service.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.317(b) (2007).

3.  Joint pain, to include pain in the right wrist and left 
shoulder and weakness in the lower extremities alternatively 
claimed as residuals of an electric shock and as due to 
undiagnosed illness, was not incurred or aggravated due to 
active service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.303, 3.317(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The veteran's initial claim was submitted prior to the 
enactment of the VCAA.  Therefore, notification prior to the 
initial adjudication was impossible.  

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice.  The veteran was provided with VCAA notice by 
letters dated in March 2001, September 2002, July 2004, March 
2005, April 2006, July 2006, and March 2007.  These letters 
told the veteran what evidence was needed to substantiate the 
claim for service connection for his claimed disabilities.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The July 2004 letter notified the veteran that if he had any 
evidence in his possession that pertained to his claim, he 
should send it to VA.  

None of the letters provided notice on the effective date or 
rating elements of the claim.  As the claims are being 
denied, no ratings or effective dates are being set.  Hence 
the veteran is not prejudiced by the failure to provide this 
notice.

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
veteran's claim was readjudicated by the RO on several 
occasions after proper VCAA notice was provided, most 
recently in an October 2007 supplemental statement of the 
case.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board further finds that the duty to assist the veteran 
has been completed.  All available service medical records 
have been obtained.  The veteran has been afforded a VA 
examination of his disability, and the examiner provided 
relevant opinions.  

The March 2005 remand requested that records of reported 
treatment at Walter Reed hospital, the Aberdeen Proving 
Grounds, and Fort Hamilton be obtained.  Multiple request for 
records have resulted in negative replies, and note that as 
the dates requested overlap the veteran's period of active 
service, any records would have been contained in the service 
medical records.  Additional treatment records from the 
Brooklyn VAMC for the period from 1991 to 1994 were also to 
be requested.  

The reply from this VAMC included additional records from 
1993 to 1994, but also indicated that there were no other 
records of treatment of the veteran at that facility.  After 
receiving authorization from the veteran, private treatment 
records were requested from two sources provided by the 
veteran for treatment received in the 1980s.  The veteran was 
again notified in the March 2007 letter that although the 
private records had been requested, it was his responsibility 
to ensure that they were received by VA.  It has now been 
over a year since these requests, and no records have been 
forthcoming from either the treatment providers or the 
veteran.  The Board concludes that all available evidence has 
been obtained, and it will proceed with the adjudication of 
the veteran's appeal. 

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. § 101(24).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If Hodgkin's disease becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence Hodgkin's disease 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

The veteran contends that he has developed several 
disabilities as a result of active service.  He believes that 
Hodgkin's disease dates from service.  In addition, he argues 
that he has developed fatigue and joint pains as a result of 
either undiagnosed illnesses resulting from his Gulf War 
service, or from aggravation of a pre-existing disability.  

Two of the veteran's claims include a contention that his 
disabilities are the result of an undiagnosed illness related 
to his service in Southwest Asia.  

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay 
compensation in accordance with Chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 38 C.F.R. § 
3.317(b), provided that such disability: (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
September 30, 2011; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and 
(ii) (except as to delimiting date); 38 U.S.C.A. § 1117.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The Persian Gulf War provisions of 38 U.S.C.A. § 1117 were 
amended, effective March 1, 2002.  Veterans Education and 
Benefits Expansion Act of 2001, Public Law No. 107-103, 115 
Stat. 976 (2001) (codified at 38 U.S.C.A. § 1117).  In 
pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
In addition, the new law extends the period in which the VA 
may determine that a presumption of service connection should 
be established for a disability occurring in Persian Gulf War 
veterans to September 30, 2011.  38 C.F.R. § 3.317(a)(1)(i).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Background

The veteran's service medical records from his first period 
of duty are negative for evidence of Hodgkin's disease, 
fatigue, or joint pain.  These records do show treatment for 
back strain.  A February 1963 examination noted a long 
history of low back pain, and was positive for some 
tenderness.  However, the veteran had a full range of motion 
and no loss of motor power or sensory changes.  His March 
1963 separation examination was negative for any relevant 
findings, and the spine, lower extremities, and upper 
extremities were all normal.  

An August 1989 letter from R.P., M.D. states that the veteran 
has hypertension, carpal tunnel syndrome, and cervical 
osteoarthritis.  The veteran was also noted to have sustained 
an electrical shock to his left upper extremities in 
September 1983.  The doctor said that the veteran was capable 
of holding a part time job.  

A July 1989 DD Form 689, Individual Sick Slip, states that 
the veteran was experiencing pain and weakness.  The remarks 
note that he was not fit for active training, and that he 
needed clearance from an internist and/or cardiologist.  

The service medical records for the period of duty from 
November 1990 to May 1991 do not include an entrance 
examination.  However, November 1990 records note that the 
veteran was on medication for hypertension, and that he 
reported carpal tunnel syndrome.  

Service department records dated in December 1990 show that 
the veteran was treated for a viral upper respiratory 
infection.  His symptoms included weakness.  Treatment for 
the upper respiratory infection continued into early January 
1991.  He was also followed for his hypertension in February 
1991.  

March 1991 records reflect that the veteran had been 
redeployed from Southwest Asia due to an exacerbation of 
carpal tunnel syndrome that required a workup beyond medical 
capabilities in Southwest Asia.  

The veteran was afforded a separation examination in March 
1991.  On the Report of Medical History, the veteran answered 
"yes" in relevant part to a history of swollen or painful 
joints, cramps in his legs, and back pain.  He states that he 
had developed carpal tunnel syndrome due to an electrical 
shock in September 1983.  The history attributed the wrist 
pain to carpal tunnel syndrome.  His leg cramps were said to 
be related to a spine injury.  

On the Report of Medical Examination obtained at the same 
time, the examination of the upper extremities was positive 
for bilateral carpal tunnel syndrome.  The spine was also 
found to be abnormal, and he reportedly experienced neck pain 
secondary to electrical shock.  The summary of defects 
included multiple complaints stemming from electrical shock 
injury.  

Records dated April 2, 1991 note that the veteran was status 
post electrical injury.  He had experienced bilateral wrist 
pain and paresthesia while working in the kitchen.  The 
veteran was now without symptoms.  All testing on examination 
was negative.  The assessment was no evidence of carpal 
tunnel syndrome at this time.  Records dated April 19, 1991 
show similar findings, and also contain a blood pressure 
reading of 130/80.  

April 22, 1991 personnel records include the veteran's Army 
Guard orders issued at Aberdeen Proving Grounds.  These show 
that the veteran was released from duty, "not by reason of 
physical disability", and that he was assigned to a 
maintenance battalion in New York.  He was to report on May 
6, 1991.  

An October 1991 letter from L.L. M.D., to the veteran's 
employer states that the veteran continued to have problems 
related to bilateral carpal tunnel syndrome.  The veteran 
reported that both hands and wrists hurt more now than 
before.  Also, his hemiplegia continued.  The neurological 
examination was unchanged, and the veteran remained totally 
disabled.  

A January 1992 letter from L.L.,M.D., to the veteran's 
National Guard unit states that the veteran was unable to 
attend drills due to symptoms of a job related accident in 
September 1983.  A June 1992 statement from L.L.,M.D., 
indicated that the veteran was able to return to his unit as 
of June 1992.  

In a November 1993 letter L.L., M.D., reported to the 
veteran's National Guard unit that the veteran had minor 
hemiplegia due to the 1983 accident, but that he was 
continuing to improve.  

Periodic examinations and other National Guard records from 
1993 note that the veteran experienced residuals of the 1983 
accident as well as carpal tunnel syndrome.  

A March 1994 letter from L.L.,M.D., to the veteran's National 
Guard unit again notes minor hemiplegia due to the accident 
of 1983 which was continuing to improve.  He was able to 
perform all duties necessary to his supervisory capacity.  
His strength was 4/5 in all muscle groups on the affected 
side.  

National Guard records dated October 1994 note that the 
veteran was placed on permanent physical profile due to 
minimal weakness after an electric shock.  

VA treatment records dated from 1993 to 1994 show that the 
veteran was followed for several problems, but primarily 
hypertension and high cholesterol.  No other relevant 
symptoms were reported with the exception of generalized 
aches noted in November 1994.  

VA treatment records dated from December 1995 through 1996 
contain extensive documentation pertaining to the discovery 
and treatment of Hodgkin's disease.  This was first diagnosed 
in December 1995 on the basis of a left inguinal lymph node 
biopsy, and the veteran underwent chemotherapy beginning in 
January 1996.  

The veteran was afforded a VA examination in March 1996.  The 
diagnoses included Hodgkin's disease.  An examination of the 
hands and fingers with X-ray studies was grossly 
unremarkable.  At a March 1996 VA orthopedic examination, the 
veteran reported that he had been diagnosed as having Persian 
Gulf Syndrome due to pain and weakness in 1991.  An 
examination of the feet noted degenerative changes of the 
metatarsophalangeal joints of the first digit bilaterally.  

A June 1996 statement from the veteran's VA doctor reveals 
that he had been caring for the veteran since a June 1995 
Persian Gulf Registry examination.  His summary of medical 
problems included chronic paranoid schizophrenia, from 1963; 
hypertension, from 1983; an accident with electric current, 
from 1983; post accident residual weakness of the left upper 
extremity, from 1983; joint pains and low back pain from 
1983; degenerative arthritis of the lumbar spine, from 1987; 
hyperlipidemia, from 1988; surgery for perianal abscess, from 
1988; bilateral carpal tunnel syndrome, from 1989; weakness, 
from 1991; PPD conversion, from 1991; periodontitis, from 
1993; elevated white blood count, from 1993; elevated liver 
enzymes and hepatitis B positive, from 1994; noncaseating 
granuloma of the liver, from 1994; eczema, from 1994; surgery 
for pilonidal cysts, from 1995; coronary artery disease, from 
1995; and Hodgkins Lymphoma state IV, from 1996.  

The veteran underwent a VA examination for lymphatic 
disorders in November 1997.  He was noted to have been 
diagnosed with Hodgkin's lymphoma, Class 4B in 1995, and to 
be status post six months of chemotherapy.  He had been in 
remission for the remainder of 1996 and 1997.  Other medical 
problems included bilateral carpal tunnel syndrome dating 
from 1983, and status post left hemiparesis due to 
electrocution with the left arm.  

A September 1996 letter from L.L., M.D., to the veteran's 
employer states that the veteran continued to be totally 
disabled due to symptoms related to carpal tunnel syndrome, 
and his persistent hemiplegia.  

July 1999 VA records note the veteran's history of Hodgkin's 
disease dating from 1995, and a history of left sided 
weakness due to a 1983 electrical shock.  The veteran was 
noted to present with multiple somatic complaints.  

VA neurological records dated in February 2000 show that the 
veteran had been having painful polyneuropathy post Hodgkin's 
chemotherapy.  He also had a history of electrocution 
resulting in left hemiparesis.  The veteran now complained of 
right forearm pains.  On examination, there was decreased pin 
and vibration in the hands and feet.  The impression was 
painful drug induced polyneuropathy.  

VA treatment records from August 2000 state that the veteran 
reported being too weak to do anything for the first year 
after his return from the Persian Gulf due to painful feet 
and ankles.  He also reported having been trained for the 
Special Forces during his first period of service, and of 
having killed ten terrorist with a sword while in the Persian 
Gulf.  An October 2000 VA psychological evaluation diagnosed 
the veteran as having schizophrenia, paranoid type.  

July 2001 VA records indicate that the veteran had a history 
of Hodgkin's disease with peripheral neuropathy status post 
chemotherapy, as well as left hemiparesis status post 
electric shock in 1983.  

September 2001 records indicate that the veteran was 
experiencing multiple medical problems, including generalized 
fatigue.  He also reported pain in the back, hips, shoulders, 
and arms, especially on the left.  The veteran also reported 
thigh and calve pain since his return from Saudi Arabia in 
1991.  His history of Hodgkin's disease, carpal tunnel 
syndrome, left hemiparesis from electrical shock and 
delusional thinking was noted.  

VA treatment records dated in February 2004 note that the 
veteran's diabetes was uncontrolled.  In April 2004, the 
veteran claimed that he had experienced weakness in his legs 
ever since his electric shock accident.  December 2004 
records reveal degenerative changes on an X-ray study of the 
right foot.  April 2005 records include a diagnosis of 
diabetic neuropathy.  March 2006 records show that the 
veteran reported dull pain in all his extremities.  

The veteran was afforded a VA examination in March 2007.  The 
claims folder and electronic medical records were reviewed by 
the examiner.  The veteran had a history of Hodgkin's 
disease, diagnosed in 1995.  He also had a history of left 
hemiparesis that was the result of an electric shock in 1983.  
His other disabilities included coronary artery disease, 
hypertension, peripheral neuropathy, gastroesophageal reflux 
disease, lumbar spondylosis with stenosis and radiculopathy, 
and Parkinsonism related to psychiatric medications.  

The veteran reported feeling fatigued and weak every day.  
His Hodgkin's was still in remission.  On examination, both 
feet were swollen.  He had weakness of the left upper and 
lower extremities.  Left hemiparesis was further noted.  The 
diagnoses included Hodgkin's disease, in remission, diabetes 
mellitus, type II, diabetic neuropathy, left hemiparesis 
secondary to work-related electrical shock, lumbar 
spondylosis, peripheral vascular disease, hypertension, 
coronary artery disease, chronic obstructive pulmonary 
disease, Parkinsonism related to psychiatric medications, and 
schizophrenia.  

The March 2007 examiner noted that the veteran's Hodgkin's 
disease had its onset in 1995, and not in 1990 or 1991.  He 
opined that the Hodgkin's was not related to any disease or 
injury in service.  The examiner further opined that the 
veteran's joint pains, weakness in the legs, and fatigue were 
all secondary to multiple documented medical problems.  His 
diabetic neuropathy, peripheral vascular disease, and lumbar 
spondylosis with stenosis and radiculopathy could account for 
leg weakness.  His fatigue could be attributable to diabetes, 
coronary artery disease, and hypertension.  The veteran's 
joint pains were also related to his diabetic neuropathy and 
lumbar spondylosis.  

The examiner added that the veteran's symptoms were not 
manifestations of any undiagnosed illness, and his leg 
weakness, joint pains, and fatigue were not the result of a 
disease or injury during service.  The veteran's hemiparesis 
was the result of his 1983 shock injury, and the examiner 
opined that there did not appear to be any aggravation of 
this condition during his military service.  

Hodgkin's Disease

The veteran contends that he was treated for Hodgkin's 
disease in service, but the evidence is against this 
contention.

There is no clinical evidence of Hodgkin's disease in either 
of the veteran's periods of active service.  The medical 
records clearly show that Hodgkin's disease was initially 
diagnosed in 1995.  At that time there was no mention of any 
earlier symptoms or diagnoses of Hodgkin's disease.  These 
initial finding were four years after the veteran's discharge 
from service and one year after the end of the presumptive 
period for Hodgkin's disease.  

No competent medical professional has linked Hodgkin's 
disease to service and the veteran has not clearly reported a 
continuity of symptomatology between service and the initial 
findings of Hodgkin's disease.

The veteran's history was considered by the March 2007 VA 
examiner.  That examiner provided the only competent medical 
opinion as to a link between Hodgkin's disease and service.  
That opinion was against such a link.  

The Board recognizes the veteran's contention that he 
developed Hodgkin's disease as a result of active service.  
However, the veteran is not a physician, and is not qualified 
to express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The only 
qualified medical opinion is that of the March 2007 examiner 
who found that Hodgkin's was not related to service.  His 
opinion is strongly supported by the veteran's medical 
records.  Therefore, the preponderance of the evidence is 
against a finding that Hodgkin's disease was incurred due to 
active service.  

Undiagnosed Illnesses

The veteran's contentions all relate to his second period of 
active duty.  There is no contention or evidence that the 
claimed illnesses were incurred during the first period of 
service.

Medical opinion has related some of the veteran's current 
symptoms to hypertension and carpal tunnel syndrome.  The 
veteran received treatment for both of these conditions 
during active service.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

In this case, there is no evidence that the veteran was 
afforded an examination upon entry into his second period of 
service.  As there was no examination report to record any 
conditions, the veteran is entitled to the presumption of 
soundness for hypertension and carpal tunnel syndrome.  

Once it is established that a veteran is entitled to the 
presumption of soundness, it must be determined whether or 
not there is sufficient evidence to rebut this presumption.  
Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the pre-existing disease or injury 
was not aggravated by service.  38 C.F.R. § 3.304(b); see 
VAOPGCPREC 3-2003. 

The Board finds that there is clear and unmistakable evidence 
to show that the veteran had both hypertension and carpal 
tunnel syndrome prior to entering his second period of 
service in November 1990.  The veteran was noted to have both 
of these conditions in the August 1989 letter from R.P., M.D.  
Service medical records dated less than two weeks after the 
veteran began his second period of service show that the 
veteran had a history of both hypertension and carpal tunnel 
syndrome.  The veteran stated at discharge that his carpal 
tunnel sydrome had been present since 1983 when he sustained 
an electric shock injury.  There is no evidence to the 
contrary.  Therefore, both hypertension and carpal tunnel 
syndrome clearly and unmistakably existed prior to this 
period of service.  

The Board further finds that there is clear and unmistakable 
evidence to show that the veteran's pre-existing hypertension 
and carpal tunnel syndrome were not aggravated by service.  

Although the veteran was treated for hypertension during 
service, there is no evidence or diagnosis that this 
disability underwent a permanent increase in severity.  The 
initial blood pressure reading was 128/90, obtained November 
28, 1990, which was just days after the veteran's entry into 
service.  His diastolic readings remained 90 or lower until 
January 1991, when diastolic readings of 102 and 96 were 
obtained during treatment for a respiratory infection.  
However, a reading of 140/80 was obtained in February 1991, 
and the veteran's hypertension was said to be okay.  The 
final blood pressure reading was recorded on April 19, 1991, 
and was 130/80.  When the initial blood pressure reading of 
128/90 is compared to the final reading of 130/80, it clearly 
and unmistakably demonstrates no appreciable change in the 
veteran's hypertension.  

The veteran's carpal tunnel syndrome was of such severity 
before service that his doctor indicated the veteran could 
only work part time.  The records show that the veteran's 
carpal tunnel syndrome was symptom free for several months 
after entering service.  This problem then became symptomatic 
enough to end the veteran's duty in Southwest Asia early in 
March 1991.  However, by April 1991 the veteran was again 
symptom free, and carpal tunnel syndrome was not evident on 
testing.  The Board finds that this constitutes clear and 
unmistakable evidence that the veteran's carpal tunnel 
syndrome did not undergo a permanent increase in severity 
during this period of service.  

The Board finds that entitlement to service connection for 
chronic fatigue due to an undiagnosed illness is not 
warranted.  

The Board notes that fatigue is one of the signs of an 
undiagnosed illness.  See 38 C.F.R. § 3.317(b).  

However, in order to establish service connection for fatigue 
due to an undiagnosed, this disability must not be 
attributable to any other known clinical diagnosis.  See 38 
C.F.R. § 3.317(a)(1)(ii).  

In this case, the veteran's fatigue is attributable to 
several diagnoses.  The March 2007 VA examiner stated that 
the veteran's diabetic neuropathy, peripheral vascular 
disease, and lumbar spondylosis with stenosis and 
radiculopathy could account for leg weakness, and that his 
fatigue could be attributable to diabetes, coronary artery 
disease, and hypertension.  The Board notes that none of 
these disabilities are service connected.  The evidence also 
shows a well documented history of mild left side hemiparesis 
due to a work related electric shock injury.  The March 2007 
examiner opined that the residuals of this injury were not 
aggravated during service.  Therefore, as the evidence 
demonstrates that the veteran's fatigue is the result of 
diagnosed illnesses, and as these illnesses are not related 
to active service, entitlement to service connection for 
fatigue due to an undiagnosed illness is not warranted.  

Joint pain is another sign of an undiagnosed illness.  See 38 
C.F.R. § 3.317(b).

However, the March 2007 examiner attributed the veteran's 
joint pain to several known diagnoses, including diabetic 
neuropathy and lumbar spondylosis.  The evidence also shows 
that the veteran had previously developed neuropathy as a 
residual of chemotherapy for the non-service-connected 
Hodgkin's disease.  There is evidence of arthritis of his 
right foot.  

Finally, the veteran has a long and well documented history 
of carpal tunnel syndrome.  There is no evidence of treatment 
for neuropathy, spondylosis, or arthritis of the foot during 
service or until several years thereafter.  The March 2007 
examiner further opined that the residuals of the veteran's 
electric shock injury were not aggravated.  As the evidence 
clearly establishes that the veteran's joint pains are the 
result of diagnosed illnesses, and as those illnesses are not 
related to active service, entitlement to service connection 
for joint pain due to an undiagnosed illness is not 
established.  

The Board once again notes the veteran's sincere belief that 
his disabilities are the result of an undiagnosed illness 
that he developed during service in Southwest Asia.  However, 
the veteran is not a doctor, and he is not qualified to 
express such an opinion.  The only qualified medical opinion 
has found that the veterans' complaints are all attributable 
to known diagnoses, and this precludes entitlement to service 
connection for an undiagnosed illness.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As just discussed the weight of the evidence is against the 
claims, reasonable doubt does not arise, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (2007).


ORDER

Entitlement to service connection for Hodgkin's disease is 
denied. 

Entitlement to service connection for fatigue, claimed as due 
to undiagnosed illness, is denied. 

Entitlement to service connection for joint pain, to include 
pain in the right wrist and left shoulder and weakness in the 
lower extremities alternatively claimed as residuals of an 
electric shock and as due to undiagnosed illness is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


